UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4226


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OMAR CARILLO-VILLAGRANA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:19-cr-00226-FDW-DSC-1)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omar Carillo-Villagrana pled guilty to conspiracy to distribute and possess with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846; possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A); and illegal reentry of a deported alien subsequent to a conviction

for the commission of an aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2). The

district court sentenced Carillo-Villagrana to 262 months’ imprisonment and 10 years’

supervised release. On appeal, counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious issues for appeal, but questioning

whether the magistrate judge complied with Fed. R. Crim. P. 11 in accepting

Carillo-Villagrana’s guilty plea and whether Carillo-Villagrana’s sentence is procedurally

and substantively reasonable. Although advised of his right to file a supplemental pro se

brief, Carillo-Villagrana has not done so. The Government declined to file a response brief.

We affirm.

       Counsel first questions the adequacy of the magistrate judge’s Rule 11 plea

colloquy. Before accepting a guilty plea, the court must conduct a colloquy in which it

informs the defendant of, and determines that he understands, the nature of the charges to

which he is pleading guilty, any mandatory minimum penalty, the maximum penalty he

faces, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1);

United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure

that the defendant’s plea is voluntary in that it did not result from force, threats, or promises

outside the plea agreement, and is supported by an independent factual basis. Fed. R. Crim.

                                               2
P. 11(b)(2), (3). Because Carillo-Villagrana did not move to withdraw his guilty plea or

otherwise preserve any error in the plea proceedings, we review the adequacy of the plea

colloquy for plain error. Williams, 811 F.3d at 622. Our review of the transcript reveals

that the magistrate judge substantially complied with the requirements of Fed. R. Crim. P.

11, that a factual basis supported the plea, and that Carillo-Villagrana’s plea was knowingly

and voluntarily entered. Accordingly, Carillo-Villagrana’s guilty plea is valid.

       Next, counsel questions whether Carillo-Villagrana’s sentence is reasonable. We

review a criminal sentence, “whether inside, just outside, or significantly outside the

Guidelines range,” for reasonableness “under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877 F.3d 513, 517

(4th Cir. 2017). This review requires consideration of both the procedural and substantive

reasonableness of the sentence.      Gall, 552 U.S. at 51.      In determining procedural

reasonableness, we examine, among other factors, whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, selected a

sentence based on facts that were not clearly erroneous, and sufficiently explained the

selected sentence. Id. at 49-51.

       Only after determining that the sentence is procedurally reasonable do we consider

whether it is substantively reasonable, “tak[ing] into account the totality of the

circumstances.” Id. at 51. “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable. Such a presumption can only be rebutted

by showing that the sentence is unreasonable when measured against the 18 U.S.C.

                                             3
§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation

omitted).

       Our review of the sentencing transcript reveals no significant procedural or

substantive errors.   Carillo-Villagrana’s sentence of 262 months’ imprisonment falls

significantly below his properly calculated advisory Guidelines range of 360 months to

life. The district court allowed the parties to present arguments, gave Carillo-Villagrana

the opportunity to allocute, considered the relevant 18 U.S.C. § 3553(a) sentencing factors,

and explained the selected sentence. Although the court’s explanation of the selected

sentence was limited, we conclude that it was sufficient considering that the court imposed

the sentence requested by both parties. See United States v. Ross, 912 F.3d 740, 744 (4th

Cir. 2019) (“[T]he adequacy of the sentencing court’s explanation depends on the

complexity of each case.” (internal quotation marks omitted)). We therefore conclude that

Carillo-Villagrana has not met his burden of rebutting the presumption that his below-

Guidelines-range sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Carillo-Villagrana, in writing, of the right to petition the

Supreme Court of the United States for further review. If Carillo-Villagrana requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Carillo-Villagrana.



                                              4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                          5